DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 February 2021.  In view of this communication and the amendment filed 22 January 2021, claims 1-22 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on <INSERT DATE OF RCE> has been entered.
Response to Arguments
The Applicant’s arguments, filed 22 January 2021, have been fully considered and are persuasive.
The Applicant’s first argument (page 6, lines 9-16 of the Remarks) states that the amendment, replacing the language “located to a side outside of” with the language “eccentrically located relative”, has overcome the previous grounds of rejection under 35 U.S.C. 112(b).  While this is acknowledged, as the indefinite phrase has been removed from the independent claims, it is noted that the “eccentric” arrangement recited has now limited the claimed invention to the embodiment(s) shown in figures 1 and 3-4, disclosing linear devices.  In the rotary device shown in the embodiment of figure 2, the magnets 
Since the application as originally filed does not disclose any embodiment having both the eccentric and rotational arrangements, this recitation constitutes new matter.  Further, as it has not been properly described, it is unclear how this arrangement would be formed.  Therefore, the claims have been rejected under 35 U.S.C. 112(a) and 112(b) as not having proper written description in the application as originally filed.  It is noted that these rejections could be overcome simply by removing the phrase “or rotational” (in claim 20, one instance is written as “or rotationally”) from the relevant claims.
The Applicant’s second argument (page 6, line 17 to page 12, line 25 of the Remarks) states that the prior art does not disclose the magnetic coupling system as recited in the amended claims.  Specifically, the requirements of the follower magnet being eccentrically located relative to the drive magnet, and the magnetic balancing component being eccentrically located relative to the follower magnet, are not disclosed in the prior art.  Therefore, the previous grounds of rejection have been withdrawn and, pending resolution of the new grounds of rejection under 35 U.S.C. 112, the claims are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-18 and 20-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the magnets being “eccentrically located” relative to one another and where corresponding “linear or rotational” movements occur in each magnet.  However, in the original disclosure the “eccentric” arrangement recited was only shown in the embodiments of figures 1 and 3-4, disclosing linear devices.  In the rotary device 
Claims 2-18 and 20-21 are rejected for the same reasons as, or due to their dependency on, claim 1.  It is noted that these grounds of rejection could be overcome simply by removing the phrase “or rotational” (in claim 20, one instance is written as “or rotationally”) from the relevant claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 and 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the magnets being “eccentrically located” relative to one another and where corresponding “linear or rotational” movements occur in each magnet, as stated above.  Since this arrangement has not been described in the disclosure as originally filed, one of ordinary skill in the art would not know how to implement it.
Claims 2-18 and 20-21 are rejected for the same reasons as, or due to their dependency on, claim 1.
Allowable Subject Matter
Claim(s) 19 and 22 is/are allowed.
Claim(s) 1-18 and 20-21 would be allowable if rewritten, as suggested above, to overcome the grounds of rejection under 35 U.S.C. 112(a) and 112(b).  
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a magnetic coupling system, comprising: 
a follower magnet eccentrically located relative and magnetically coupled to the drive magnet, wherein linear [or rotational] movement of the drive magnet induces a corresponding similar linear [or rotational] movement of the follower magnet; and 
a magnetic balancing component eccentrically located relative to the follower magnet, wherein the magnetic balancing component and the drive magnet exert attractive magnetic forces on the follower magnet in opposite directions.
Regarding claim 14, and all claims dependent thereon, the prior art does not disclose, inter alia, a magnetically coupled actuation system, comprising: 
a follower magnet eccentrically located relative to, isolated from, and magnetically coupled to the drive magnet, wherein linear [or rotational] movement of the drive magnet induces a corresponding similar linear [or rotational] movement of the follower magnet; 
a follower device coupled to and driven by movement of the follower magnet; and 
a magnetic balancing component eccentrically located to the side of the follower magnet opposite the drive magnet, wherein the magnetic balancing component and the drive magnet exert attractive magnetic forces on the follower magnet in opposite directions.
Regarding claim 19, and all claims dependent thereon, the prior art does not disclose, inter alia, a method of balancing a magnetic coupler, comprising: 
eccentrically locating a magnetic balancing component to the side of a follower magnet opposite a drive magnet, wherein the follower magnet is eccentrically located relative and magnetically coupled to the drive magnet so as to create an attractive magnetic normal force exerted onto the follower magnet by the drive magnet; and 
exerting an attractive magnetic force onto the follower magnet by the magnetic balancing component in a direction opposite the normal force from the drive magnet to balance the total normal force exerted onto the follower magnet.
The prior art does not disclose a magnetic coupler, or balancing method thereof, where the magnetic attractive forces are arranged as recited, in combination with the eccentric arrangement of the follower magnet, drive magnet, and magnetic balancing component.  Thus, the claimed invention is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834